Citation Nr: 0722518	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-24 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from December 1972 to May 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The RO denied entitlement to service connection 
for hearing loss, tinnitus, and post-traumatic stress 
disorder (PTSD).  After the veteran submitted his March 2005 
Notice of Disagreement (NOD) with the denials of the above 
issues, the RO issued a rating decision in August 2006 which 
granted service connection for PTSD.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2007.  A 
transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  The RO's November 2004 rating decision denied the 
veteran's claim because there was no evidence of hearing loss 
at the time of the veteran's discharge from service, and no 
evidence of current hearing loss or tinnitus.  

In his NOD, as well as in testimony presented at his video 
conference hearing in March 2007, the veteran explained that 
he was exposed to acoustic trauma during service aboard a 
naval ship, but that he did not really notice his hearing 
loss and tinnitus until after discharge from service.  
Additionally, the veteran testified that the results of his 
in-service audiological tests are not accurate, given that 
the audiogram from the May 1977 separation examination shows 
improvement in hearing compared with the audiogram from the 
induction examination report of November 1972.  The veteran 
added that improvement in his hearing during service did not 
make sense, given his in-service history of noise exposure.  

Finally, the veteran submitted a February 2007 private 
audiological report showing a current diagnosis of bilateral 
hearing loss.  

In light of the foregoing, a remand is necessary to afford 
the veteran a VA examination to determine the current nature 
and likely etiology of the veteran's hearing loss and 
tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hearing loss and tinnitus, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
hearing loss and tinnitus.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed hearing loss and tinnitus.  
The examiner should first determine if 
such hearing loss and tinnitus 
disabilities exist and, if so, should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current hearing 
loss and/or tinnitus had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service medical 
records and VA records, personnel records 
and the veteran's hearing testimony, as 
well as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

